DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112(b).  In view of amendment to claims, the rejections of claims 1-7 under 35 USC 112(b) are withdrawn.
35 USC 103.  In view of amendment to claims, and arguments provided, the rejections of claims 1-20 under 35 USC 103 are withdrawn.

Applicant’s arguments made with respect to the rejections under 35 USC 101 have been fully considered, but they are not persuasive.
Applicant asserts that the claimed invention is like Example 41 of USPTO Subject Matter Eligibility Examples because they allow for complex equations to be computed in parallel using a multi-core processing unit, thereby increasing the computation speed of a complex equation (Remarks, p. 7-8). 
Examiner respectfully disagrees.  The instant claims are unlike Example 41. In Example 41, the practical application was the application to cryptographic communications, wherein a plaintext word is encoded using mathematical concepts, and transmitted as a ciphertext word signal to a second compute terminal over a communication channel.  The instant claims recite no similar integration into a practical application.  The claims as in claim 1 merely recite mathematical concepts for the purpose of calculating a mathematical equation.  The mathematical equation is not integrated into a practical application like a cryptographic communications as in Example 41.  The purported practical application integrated is merely to do math faster, or said another way “do some math” and “apply it” in a computer.  The innovative concept is in the mathematical concepts that result in the arguably improved computation speed.  Better math is not patentable subject matter.

Examiner respectfully disagrees. The limitations that Applicant points to for the inventive concept that is not well-understood, routing, or conventional activity are elements that Examiner has asserted comprise the abstract idea.  Under Step 2B additional elements considered in combination with the remaining elements are those elements beyond the abstract idea.  See Fed Reg, Vol. 84, No. 4, p. 55 footnote 24.  As stated above, the innovative concept is in the abstract idea, what remains is conventional elements that do not comprise an innovative concept.  Said another way, the improvement is within the mathematical concepts not in an additional element.  For these reasons the claims do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 1 recites steps for computing resource valuation that include identifying a complex equation for computation, performing a first set of operations to the complex equation to produce a transformed equation, the first set of operations comprising discrete Fourier transform of the complex equation wherein the first set of operations comprises applying a first discrete Fourier transform having a specific form, and a second discrete Fourier transform having a second specific form, performing a second set of operations to the transformed equation, the second set of operations comprising generation and implementation of the transformed equation, computing the implementation of the transformed equation, and an output of the complex equation.   These steps comprise mathematical equations, mathematical calculations and mathematical relationships.  See e.g., specification [0037-0038] which describes steps of identifying a complex equation, PV in [0037], upon which a series of first and second operations are performed to produce a transformed equation [0038].  As described in the specification, these are mathematical steps. 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system using a multi-core processing unit comprising a memory device with computer-readable program code stored thereon, a communication device, and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the 
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links the additional elements to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the identification of the complex equation, the first and second sets of operations applied to the equations to produce the transformed equation, and the computation of the transformed equation.   
Furthermore, the insignificant extra-solution activities of configuration of the system to execute the mathematical calculations in a system using a multi-core processing unit wherein the system comprises a memory device with computer-readable program code stored thereon, a communication device, and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer readable program Computer Organization and Design, The Hardware/Software Interface, Revised Fourth Edition, Elsevier, 2012, section 7.3 p. 638-639 which discloses the classic organization of a shared memory multiprocessor in figure 7.2.  This figure depicts a memory in communication with a processing device(s) and wherein the system includes multiple processors (multi-core).  For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-7 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-4 merely further mathematically limit the mathematical relationships and calculations recited in claim 1, by further mathematically limiting the discrete Fourier transform to comprise an inverse fast Fourier transform (claim 2), a forward fast Fourier transform (claim 3), or a fast Fourier transform convolution (claim 4).  Claims 2-4 contain no additional elements that would require analysis under steps 2A prong 2 or 2B.

Claim 5 includes a further additional element of accessing a software library to create an instruction set capable of being processed by the multi-core processing unit.  Under the step 2A prong 2 analysis, this further limitation is an insignificant extra-solution activity.  For this reason, claim 5 is not integrated into a practical application. Furthermore, under step 2B, implementation by accessing a software library to create Computer Architecture, A Quantitative Approach, Third Edition, Elsevier, 2003, p. which describes routine use of library routines for signal processing applications and associated created instruction set capable of performing processing in the processor (p. 103, 111, 127, fig 2.18)
Claim 6 further limits the additional element of the multi-core processing unit implement the transformed equation resolved in parallel across a plurality of processing cores of the multi-core processing unit.  This does nothing to change the analysis with respect to steps 2A prong 2 and step 2B. The resolving solutions in parallel across a plurality of cores of a multi-processing unit is a well understood, routine activity.  See Patterson section 7.1, p. 632-633.  For this reason claim 6 does not amount to significantly more than the abstract idea.
Claim 7 further limits the additional element of the multi-core processing unit to be a graphics processing unit (GPU).  This does nothing to change the analysis with respect to steps 2A prong 2 and step 2B. The GPU is a well understood, routine and conventional implementation of a multi-core processing unit.  See Patterson section 7.7, p. 654. For this reason, claim 7 does not amount to significantly more than the abstract idea.

Claims 8-13 are directed to a computer program product comprising a non-transitory CRM having computer-readable program code portions embodied therein that when executed would be executed by the system of claims 1-7 respectively.  All steps 

Claims 14-20 are directed to a computer implemented method that would be practiced by the system of claims 1-7 respectively.  All steps recited in claims 14-20 are executed by the system of claims 1-7 respectively.  The claim 1-7 analysis applies equally to claims 14-20 respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Examiner, Art Unit 2182